IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                      : NO. 223
                                            :
REAPPOINTMENT TO THE                        : DISCIPLINARY RULES DOCKET
PENNSYLVANIA INTEREST ON                    :
LAWYERS TRUST ACCOUNT BOARD                 :


                                       ORDER



PER CURIAM

      AND NOW, this 14th day of June, 2022, David R. Fine, Esquire, Dauphin County,

is hereby reappointed as a member of the Pennsylvania Interest on Lawyers Trust

Account Board for a term of three years, commencing September 1, 2022.